          Case 3:19-mj-03980-KSC Document 1 Filed 09/16/19 PageID.11 Page 1 of 15
AO 106 (Rev. 04/ 10) Application for a Search Warrant



                                       UNITED STATES DISTRICT CO                                     T
                                                                                                                SEP 16 2019
                                                                      for the
                                                         Southern District of California
                                                                                                      CLERK us DIS1 HIc·r COURT
                                                                                                   SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                   BY                        DEPUTY
              In the Matter of the Search of                             )
         (Briefly describe the property to be searched                   )
          or identify the p erson by name and address)                           Case No.
                                                                         )
  Apple iPhone 6S Cellular Phone, Model A1633 with
 unknown IMEI, seized on August 17, 2019 at the Otay
                                                                         )
                                                                         )
                                                                         )
                                                                                            19MJ3980
                 Mesa Port of Entry

                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the p erson or describe the
property to be searched and give its location):

  See Attachment A-1
                            Southern              District of        California
located in the
                                                                - ---- - - - - - - - , there is now concealed (identify the
person or describe the property to be seized):

 See Attachment B

          The basis for the search under Fed. R . Crim. P. 4l(c) is (check one or more):
                 ri evidence of a crime;
                 0 contraband, fruits of crime, or other items illegally possessed;
                 0 property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
            Code Section                                                        Offense Description
        21 U.S.C. §§ 952, 960                      Importation of Controlled Substances
        21 U.S.C. § 963                            Conspiracy

          The application is based on these facts:
        See attached affidavit, incorporated by reference

           0 Continued on the attached sheet.
           0 Delayed notice of _ _ days (give exact ending date if more than 30 days: _ _ _ _ _ ) is requested
               under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

                                                                                      1-------
                                                                                             Applicant's signature




Sworn to before me and signed in my presence.


Date:


City and state: San Diego, California                                            Hon. Karen S . Crawford , U.S. Magistrate Judge
                                                                                             Printed name and title
        Case 3:19-mj-03980-KSC Document 1 Filed 09/16/19 PageID.12 Page 2 of 15




 1                                            Attachment A-1
 2                                            Item to be Searched
 3 The item to be searched is as follows:
 4                             Apple iPhone 6S Cellular Phone
                               Model No. Al 633
 5
                               IMEi (Unknown)
 6                             ("Target Device 1")
 7 Target Device 1 is currently in the possession of the Department of Homeland Security
 8 and is presently stored at a secure evidence storage facility located the Customs and Border
 9 Protection, Office of Field Operations, Otay Mesa Cargo West Facility, San Diego,
10 California.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Affidavit in Support of Search Warrant            1
      Case 3:19-mj-03980-KSC Document 1 Filed 09/16/19 PageID.13 Page 3 of 15




 1                                     Attachment B
 2                                    Items to be Seized
 3        Authorization to search the Target Devices described in Attachments A-1 and A-2
 4 includes the search of disks, memory cards, deleted data, remnant data, slack space, and
 5 temporary or permanent files contained on or in the Target Devices for evidence described
 6 below. The seizure and search of the Target Devices shall follow the search methodology
 7 described in the affidavit submitted in support of the warrant.
 8        The evidence to be seized from the Target Devices will be electronic records,
 9 communications, and data such as emails, text messages, chats and chat logs from various
10 third-party applications, photographs, audio files, videos, and location data, from June 19,
11 2019 up to and including August 18, 2019:
12               a.    tending to indicate efforts to import methamphetamine or some other
13 federally controlled substance from Mexico into the United States;
14               b.    tending to identify accounts, facilities, storage devices, and/or
15 services-such as email addresses, IP addresses, and phone numbers-used to facilitate the
16 importation of methamphetamine or some other federally controlled substance from Mexico
17 into the United States;
18               c.    tending to identify co-conspirators, criminal associates, or others
19 involved in importation of methamphetamine or some other federally controlled substance
20 from Mexico into the United States;
21               d.    tending to identify travel to or presence at locations involved in the
22 importation of methamphetamine or some other federally controlled substance from Mexico
23 into the United States;
24               e.    tending to identify the movement of proceeds associated with the
25 trafficking of methamphetamine or some other federally controlled substance that was
26 imported from Mexico into the United States;
27               f.    tending to identify the user of, or persons with control over or access to,
28 the Target Devices; and/or
        Case 3:19-mj-03980-KSC Document 1 Filed 09/16/19 PageID.14 Page 4 of 15




 1                    g.      tending to place in context, identify the creator or recipient of, or
 2 establish the time of creation or receipt of communications, records, or data involved in the
 3 activities described above,
 4 which are evidence of violations ofTitle 21, United States Code, Sections 952,960, and 963.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Affidavit in Support ofSearch Warrant          2
         Case 3:19-mj-03980-KSC Document 1 Filed 09/16/19 PageID.15 Page 5 of 15




 1                 AFFIDAVIT IN SUPPORT OF SEARCH WARRANT
 2          I, Johnson H. Pham, having been duly sworn, do hereby state that the following is
 3 true to my knowledge and belief:
 4                                       INTRODUCTION
 5          1.    I make this affidavit in support of an application for a warrant to search the
 6 following electronic devices, as further described in Attachments A-1 and A-2 (the "Target
 7 Devices"), and seize evidence of violations of federal law, namely 21 U.S.C. §§ 952, 960,
 8 and 963, as further described in Attachment B:
 9                      Apple iPhone 6S Cellular Phone
                        Model No. Al 633
10
                        IMEI (Unknown) 1
11                      ("Target Device 1" as noted in Attachment A-1)
12                      Unknown Make or Model Cellular Phone
                        IMEI 1 #359345085343263
13
                        IMEI 2 #359345085343271
14                      ("Target Device 2" as noted in Attachment A-2)
15 These search warrants support an investigation and prosecution of Denise AGUILAR
16 Alderete, who is presently charged with committing violations of 21 U.S.C. §§ 952 and
17 960. A factual explanation supporting probable cause follows.
18          2.    Officers with the Department of Homeland Security, United States Customs
19 and Border Protection ("CBP"), seized the Target Devices from AGUILAR on August 17,
20 2019, when she was arrested at the Otay Mesa, California, Port of Entry ("POE") for drug
21   smuggling, in violation of 21 U.S.C. §§ 952 and 960. Specifically, AGUILAR was found
22 in possession of approximately 50.60 kilograms of methamphetamine, and .08 kilograms
23   of procaine hydrochloride, hidden in a compartment under the spare tire of the vehicle that
24
25
26
     1
27   Investigators cannot identify the IMEI for Target Device 1 without turning on the phone,
   which is currently out of battery life. However, the documented chain of custody confirms
28 that Target Device 1 is the noted Apple iPhone, seized on August 17 under the
   circumstances described in this affidavit.
         Case 3:19-mj-03980-KSC Document 1 Filed 09/16/19 PageID.16 Page 6 of 15




 1 she was driving. 2 The Target Devices are currently in the possession of the Department of
 2 Homeland Security and is presently stored at a secure evidence storage facility located the
 3 Customs and Border Protection, Office of Field Operations, Otay Mesa Cargo West
 4 Facility, San Diego, California.
 5           3.       Based on the information below, there is probable cause to believe that
 6 searches of the Target Devices will produce evidence of the aforementioned crimes, as
 7 more particularly described in Attachment B.
 8           4.       Because this affidavit is being submitted for the limited purpose of
 9 establishing probable cause to obtain a search warrant, it does not contain all of the
1O information known to investigators about this investigation. It contains only those facts
11 believed to be necessary to establish probable cause. In addition, information contained in
12 this affidavit is based upon reviews of official reports and records, conversations with other
13 investigators experienced in the area of drug investigations, and my personal observations
14 and knowledge. When the contents of documents or statements of others are reported
15 herein, they are reported in substance and in part unless otherwise indicated.
16                                        TRAINING AND EXPERIENCE
17            5.      I am employed as a Special Agent for the United States Department of
18 Homeland Security, Immigration and Customs Enforcement, Homeland Security
19 Investigations (HSI). I am currently assigned to the office of the Deputy Special Agent in
20 Charge in San Ysidro, California, Global Trade Investigations Group and have been so
21   employed by HSI since October 2009. I regularly work with other state and federal law
22 enforcement partners including, but not limited to, the San Diego County Sherriffs
23 Department, the San Diego Police Department, and Customs and Border Protection.
24            6.      I am a graduate of the Criminal Investigator Training Program and
25 Immigration and Customs Enforcement, Special Agent Training Program at the Federal
26
27   2
    I am aware that procaine hydrochloride is an anesthetic drug, sometimes used in medical
28 applications such as dentistry. I am also aware that it is sometimes added to illicit controlled
   substances (i. e., used as a "cut"). It does not appear to be a federally controlled substance.
     Affidavit in Support of Search Warrant        2
        Case 3:19-mj-03980-KSC Document 1 Filed 09/16/19 PageID.17 Page 7 of 15




 1 Law Enforcement Training Center. I have received training m identifying vanous
 2 controlled substances. I have conducted investigations involving trafficking controlled
 3 substances. I have spoken with other agents with extensive experience in controlled
 4 substances investigations. I am assigned to conduct investigations of criminal violations
 5 relating to the smuggling and transportation of controlled substances. I have participated
 6 in the arrests of several persons for violations of the Controlled Substances Act. I have
 7 witnessed interviews with the arrested persons and with their associates. Through these
 8 interviews, I have gained a working knowledge and insight into the typical working of
 9 controlled substance traffickers and smugglers.
1O            7.       Through the course of my training, investigations and conversations with
11   other law enforcement personnel, I am aware that it is a common practice for narcotics
12 smugglers to work in concert with other individuals and to do so by utilizing cellular
13 telephones to maintain communications with co-conspirators in order to further their
14 criminal activities. Conspiracies involving narcotics smuggling generate many types of
15 evidence including, but not limited to, evidence such as voicemail messages referring to
16 the arrangements of travel and payment, names, photographs, text messages, emails, instant
17 messages, social networking messages, maps and directions, and phone numbers of co-
18 conspirators.
19             8.      Based upon my training and experience as a Special Agent, and consultations
20 with law enforcement officers experienced in narcotics and human trafficking
21   investigations, I am also aware that:
22                  a. Drug traffickers will use digital devices like cellular telephones because they
23                     are mobile, and they have instant access to telephone calls, text, web, email,
24                     and voice messages;
25                  b. Drug traffickers will use digital devices like cellular telephones because they
26                     are able to actively monitor the progress of their illegal cargo while the
27                     conveyance is in transit;
28

     Affidavit in Support of Search Warrant           3
        Case 3:19-mj-03980-KSC Document 1 Filed 09/16/19 PageID.18 Page 8 of 15




 1                c. Drug traffickers and their accomplices will use digital devices like cellular
 2                    telephones because they can easily arrange and/or determine what time their
 3                    illegal cargo will arrive at predetermined locations;
 4                d. Drug traffickers will use digital devices like cellular telephone to direct
 5                    drivers to synchronize an exact drop off and/or pick up time of their illegal
 6                    cargo;
 7                e. Drug traffickers will use digital devices like cellular telephone to notify or
 8                    warn their accomplices of law enforcement activity to include the presence
 9                    and posture of marked and unmarked units, as well as the operational status
10                    of checkpoints and border crossings;
11                f. The use of digital devices like cellular telephones by traffickers tends to
12                    generate evidence that is stored on the digital devices, including, but not
13                    limited to emails, text messages, photographs, audio files, call logs, address
14                    book entries, IP addresses, social network data, and location data; and
15                g. Individuals involved in the illegal possession and acquisition of drug
16                    trafficking often utilize digital devices like cellular telephones with
17                    photograph and video capabilities to take and send photographs and videos of
18                    other members of criminal organizations, drugs, criminal proceeds, and assets
19                    purchased with criminal proceeds.
20           9.       Based upon my training and experience as a Special Agent, and consultations
21   with law enforcement officers experienced in narcotics trafficking investigations, and all
22 the facts and opinions set forth in this affidavit, I know that cellular/mobile telephones can
23 and often do contain electronic records, phone logs and contacts, voice and text
24 communications, and data such as emails, text messages, chats and chat logs from various
25 third-party applications, photographs, audio files, videos, and location data. This
26 information can be stored within disks, memory cards, deleted data, remnant data, slack
27 space, and temporary or permanent files contained on or in the cellular/mobile telephone.
28

     Affidavit in Support of Search Warrant          4
        Case 3:19-mj-03980-KSC Document 1 Filed 09/16/19 PageID.19 Page 9 of 15




 1 Specifically, I know based upon my training, education, and experience investigating these
 2 conspiracies that searches of cellular/mobile telephones yields evidence:
 3                  a. tending to indicate efforts to import methamphetamine or some other federally
 4                     controlled substances from Mexico into the United States;
 5                  b. tending to identify accounts, facilities, storage devices, and/or services-such
 6                     as email addresses, IP addresses, and phone numbers-used to facilitate the
 7                     importation of methamphetamine or some other federally controlled
 8                     substances from Mexico into the United States;
 9                  c. tending to identify co-conspirators·, criminal associates, or others involved in
10                     importation of methamphetamine or some other federally controlled
11                     substances from Mexico into the United States;
12                  d. tending to identify travel to or presence at locations involved in the importation
13                     of methamphetamine or some other federally controlled substances from
14                     Mexico into the United States, such as stash houses, load houses, or delivery
15                     points;
16                  e. tending to identify the user of, or persons with control over or access to, the
17                     Target Devices; and/or
18                  f. tending to place in context, identify the creator or recipient of, or establish the
19                     time of creation or receipt of communications, records, or data involved in the
20                     activities described above.
21            10.      Subscriber Identity Module ("SIM") Cards, also known as subscriber identity
22 modules, are smart cards that store data for cellular telephone subscribers. Such data
23 includes user identity, location and phone number, network authorization data, personal
24 security keys, contact lists and stored text messages. Much of the evidence generated by a
25 smuggler' s use of a cellular telephone would likely be stored on any SIM Card that has
26 been utilized in connection with that telephone.
27           11.       Furthermore, based on my training and experience, and conversations with
28 other law enforcement officers who investigate drug smuggling and trafficking, I know

     Affidavit in Support of Search Warrant            5
       Case 3:19-mj-03980-KSC Document 1 Filed 09/16/19 PageID.20 Page 10 of 15




 1 that drug conspiracies often require detailed and intricate planning to successfully evade
 2 detection. Consequently, drug conspiracies often involve planning and coordination for
 3 several months-this planning often occurs through mobile telephones. Additionally,
 4 based on my training and experience, and conversations with other law enforcement
 5 officers who investigate drug smuggling and trafficking, I know that coconspirators are
 6 often unaware when a fellow coconspirator has been arrested and will attempt to
 7 communicate with that coconspirator via mobile telephone after his or her arrest to
 8 determine the whereabouts of drugs that are being transported.
 9                              FACTS IN SUPPORT OF PROBABLE CAUSE
10           12.      According to the report ofCBP Officer Moreno, on August 17, Officer Moreno
11 and his K-9 Unit were conducting inspections in the pre-primary area of the Otay Mesa
12 POE. At about 12:40 p.m., the K-9 Unit alerted on a red Ford Fiesta with Baja California
13 license plate Al5NVP9, which was then in inspection lane 11. Officer Moreno asked the
14 driver to open the trunk, and the K-9 Unit alerted to the floor of the trunk. Officer Moreno
15 lifted a small section of the trunk flooring and saw plastic-wrapped packages. Officer
16 Moreno called for assistance; other CBP Officers came over to assist. The driver was
                                                r-
                                              d
17 escorted to the security office, and theF ·rd Fiesta was taken to the secondary lot for further
18 inspection.
19           13.      According to the report of CBP Officer Smith, at about 12:40 p.m., Officer
20 Smith was working in primary lane 10 at the Otay Mesa POE, when he received an alert
21   from Officer Moreno that Officer Moreno's K-9 Unit had alerted on the Ford Fiesta.
22 AGUILAR was the driver and sole occupant of the Ford Fiesta. In response to Officer
23 Smith's questions, AGUILAR gave two negative customs declarations and said that she
24 was driving to Chula Vista to go shopping. AGUILAR also told Officer Smith that she was
25 the owner of the Ford Fiesta. After this exchange, Officer Smith had AGUILAR get out of
26 the Ford Fiesta and placed her in handcuffs. Officer Smith and another CBP Officer escorted
27 her to the security office.
28

     Affidavit in Support of Search Warrant          6
       Case 3:19-mj-03980-KSC Document 1 Filed 09/16/19 PageID.21 Page 11 of 15




 1            14.     According to the report of CBP Officer Lopez, at about 1:00 p.m. on August
 2 17, Officer Lopez screened the Ford Fiesta using the "Z-Portal" X-Ray Machine. Officer
 3 Lopez saw anomalies in the area of the trunk floor. Officer Lopez informed CBP Officer
 4 Cordero of his observations.
 5           15.      According to the report ofCBP Officer Cordero, at about 12:50 p.m. on August
 6 17, Officer Cordero was assigned to conduct an inspection of the Ford Fiesta. In the trunk
 7 of the car, Officer Cordero lifted the lid covering the spare tire and saw a non-factory
 8 compartment under the spare tire. (In other words, Officer Cordero discovered a false-
 9 bottom compartment in the space under the spare tire.) Officer Cordero removed the spare
10 tire and the covering of the non-factory compartment and found 107 plastic-wrapped
11 packages.
12           16.      At about 1:30 p.m., Officer Cordero removed one of the packages and tested
13 its contents, which tested positive for methamphetamine. Officer Cordero also saw that one
14 of the packages had a different shape; the contents of this package tested positive for
15 procaine hydrochloride. In total, the 106 packages of methamphetamine weighed 50.60
16 kilograms, and the package of procaine hydrochloride weighed .08 kilograms
17            17.     Officer Cordero placed AGUILAR under arrest for a violation of
18 21 U.S.C. §§ 952 and 960 and seized the Ford Fiesta, the methamphetamine and procaine
19 hydrochloride, and the Target Devices. (Officer Cordero's report does not specify if he
20 seized the Target Devices directly from AGUILAR, but I know from my training and
21   experience that when a person is referred to the security office at the POE, their personal
22 effects are taken and held by CBP; if the person is arrested, the effects are seized. I further
23 noted that AGUILAR was the driver and sole occupant of the Ford Fiesta when she entered
24 the United States.)
25           18.      I responded to the Otay Mesa POE and interviewed AGUILAR. I advised
26 AGUILAR of her Miranda rights, which she waived. AGUILAR told me that her parents
27 were having financial difficulty, and that a friend named "Martin'' had said she could
28 smuggle to make money. AGUILAR said that she was to be paid $2,000 to smuggle $50,000

     Affidavit in Support of Search Warrant        7
       Case 3:19-mj-03980-KSC Document 1 Filed 09/16/19 PageID.22 Page 12 of 15




 1 into the United States. She had given the Ford Fiesta to a person known to her as "El Pollo"
 2 for about three hours, to be prepared for the smuggling. After AGUILAR got the Ford Fiesta
 3 back from El Pollo, she looked for the contraband but could not find it. If she had succeeded
 4 in entering the United States, she was to drive to the rear parking lot at the Plaza Las
 5 Americas, wait on a bench there, and give the keys to the car to an unknown person who
 6 would then take the car.
 7            19.      I note that AGUILAR also said that Target Device 2 belonged to her sister.
 8 Though AGUILAR disclaimed ownership of this phone, she was in possession of it when
 9 she entered the United States at the Otay Mesa POE, driving a car that was apparently given
1O to her for the purpose of cross-border smuggling.
11           20.       Given the facts surrounding the arrest of AGUILAR, and based upon my
12 expenence and training, as well as consultation with other law enforcement officers
13 experienced in drug smuggling investigations, I submit that there is probable cause to
14 believe that information relevant to the smuggling activity of AGUILAR will be found in
15 the Target Devices. Such evidence, which could be in the form of communications,
16 records, data (including but not limited to emails, text messages, other social messaging
17 applications), photographs, audio files, videos, or location data:
18                  a. tending to indicate efforts to import methamphetamine or some other federally
19                     controlled substance from Mexico into the United States;
20                  b. tending to identify accounts, facilities, storage devices, and/or services-such
21                     as email addresses, IP addresses, and phone numbers-used to facilitate the
22                     importation of methamphetamine or some other federally controlled
23                     substance from Mexico into the United States;
24                  c. tending to identify co-conspirators, criminal associates', or others involved in
25                     importation of methamphetamine or some other federally controlled
26                     substance from Mexico into the United States;
27
28

     Affidavit in Support of Search Warrant           8
       Case 3:19-mj-03980-KSC Document 1 Filed 09/16/19 PageID.23 Page 13 of 15




 1                   d. tending to identify travel to or presence at locations involved in the
 2                      importation of methamphetamine or some other federally controlled
 3                      substance from Mexico into the United States;
 4                   e. tending to identify the movement of proceeds associated with the trafficking
 5                      of methamphetamine or some other federally controlled substance that was
 6                      imported from Mexico into the United States;
 7                   f. tending to identify the user of, or persons with control over or access to, the
 8                      Target Devices; and/or
 9                   g. tending to place in context, identify the creator or recipient of, or establish the
10                      time of creation or receipt of communications, records, or data involved in the
11                      activities described above.
12             21.      Accordingly, based upon my experience and training, consultation with other
13 law enforcement officers experienced in drug trafficking investigations, and all the facts
14 and opinions set forth in this affidavit, there is probable cause to believe that information
15 relevant to the drug smuggling and trafficking activities of AGUILAR, such as telephone
16 numbers, made and received calls, contact names, electronic mail (e-mail) addresses,
17 appointment dates, messages, pictures and other digital information are stored in the
18 memory of the Target Devices. For the reasons set forth above, I request permission to
19 search the Target Devices for items listed in Attachment B for the time period from June
20   19, 2019, up to and including August 18, 2019, which was the day following ALONZO's
21   arrest.
22                                              METHODOLOGY
23             22.      It is not possible to determine, merely by knowing a cellular telephone's make,
24 model and serial number, the nature and types of services to which the devices are
25 subscribed and the nature of the data stored on the devices. Cellular devices today can be
26 simple cellular telephones and text•message devices, can include cameras, can serve as
27 personal digital assistants and have functions such as calendars and full address books and
28 can be mini-computers allowing for electronic mail services, web services and rudimentary

     Affidavit in Support of Search Warrant             9
       Case 3:19-mj-03980-KSC Document 1 Filed 09/16/19 PageID.24 Page 14 of 15




 1 word processing. An increasing number of cellular service providers now allow for their
 2 subscribers to access their devices over the internet and remotely destroy all of the data
 3 contained on the devices. For that reason, the devices may only be powered in a secure
 4 environment or, if possible, started in "flight mode" which disables access to the network.
 5 Unlike typical computers, many cellular telephones and tablets do not have hard drives or
 6 hard-drive equivalents and store information in volatile memory within the devices or in
 7 memory cards inserted into the devices. Current technology provides some solutions for
 8 acquiring some of the data stored in some cellular telephone models, and some tablets, using
 9 forensic hardware and software. Even if some of the stored information on the devices may
10 be acquired forensically, not all of the data subject to seizure may be so acquired. For
11 devices that are not subject to forensic data acquisition or that have potentially relevant data
12 stored that is not subject to such acquisition, the examiner must inspect the device manually
13 and record the process and the results using digital photography. This process is time and
14 labor intensive and may take weeks or longer.
15           23.      Following the issuance of this warrant, I will collect the Target Devices and
16 subject it to analysis. All forensic analysis of the data contained within the Target Devices
17 and any associated memory cards will employ search protocols directed exclusively to the
18 identification and extraction of data within the scope of this warrant.
19           24.      Based on the foregoing, identifying and extracting data subject to seizure
20 pursuant to these warrants may require a range of data analysis techniques, including
21 manual review, and, consequently, may take weeks or months. The personnel conducting
22 the identification and extraction of data will complete the analysis within 90 days, absent
23 further application to this court.
24                          PRIOR ATTEMPTS TO OBTAIN THIS EVIDENCE
25           25.      At the time of AGUILAR's arrest, investigators obtained a forensic download
26 of Target Device 1. I have not relied on any of the information obtained from that download
27 in this affidavit. Going forward, the Government will not rely on the information obtained
28

     Affidavit in Support of Search Warrant        10
       Case 3:19-mj-03980-KSC Document 1 Filed 09/16/19 PageID.25 Page 15 of 15




 1 from that download for any reason, but will rely only on searches of the Target Devices
 2 that are authorized by the requested warrants.
 3                                             CONCLUSION
 4           26.      Based on all of the facts and circumstances described above, I believe probable
 5 cause exists to conclude that AGUILAR used the Target Devices to facilitate violations of
 6 Title 21, United States Code, Sections 952, 960, and 963.
 7           27.      Because the Target Devices were promptly seized following the arrest of
 8 AGUILAR at the Otay Mesa POE, there is probable cause to believe that evidence of the
 9 smuggling offense committed by her continues to exist on the Target Devices. As stated
1O above, I believe that the date range for this search is from June 19, 2019, up to and including
11 August 18, 2019.
12           28.      WHEREFORE, I request that the court issue a warrant authorizing HSI Special
13 Agents and/or other federal and state law enforcement officers specially trained in digital
14 evidence recovery, to search the Target Devices, as described in Attachments A-1 and A-
15 2, and seize the items listed in Attachment B, using the methodology described above.
16           I swear the foregoing is true and correct to the best of my knowledge and belief.
17
18                                                        + -- -
19                                             JOHNSON H. PHAM
                                               Homeland Security Investigations Special Agent
20                                             Department of Homeland Security
21
     Subscribe<Land sworn to before me on
22
     this /u Y'"'cray of September, 2019.
23
24
25
26 United States Magistrate Judge
27
28

     Affidavit in Supp ort of Search Warrant        11
